Citation Nr: 1508441	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. M. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Little Rock, Arkansas.

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in Janaury 1014, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has a current disability of left knee total replacement due to degenerative joint disease of the left knee and degenerative joint disease of the right knee.  

2.  The Veteran injured his knees in service.  

3.  The Veteran has experienced continuous symptoms of left and right knee disabilities since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the left total knee replacement, resulting from left knee degenerative joint disease, and right knee degenerative joint disease, were incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has degenerative joint disease of the knees, which is the equivalent of arthritis and a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A review of the Veteran's service treatment records reveals that he was seen with complaints of knee and ankle pain in September 1965.  The Veteran was given an ace bandage and several medications along with an analgesic.  Treatment records do not contain any further complaints or findings of knee problems.  At the time of the Veteran's June 1968 service separation examination, normal findings were reported for the lower extremities.  On his June 1968 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had a 'trick" or locked knee; arthritis or rheumatism; or lameness.  The Veteran did check the "yes" box when asked if he had or had ever had bone, joint, or other deformity.  In the physician's summary section of the report, the Veteran was noted to have had painful joints in the past.  

VA treatment records associated with the claims folder reveal that the Veteran was noted to have arthritis in December 2000.  Diagnoses of osteoarthritis involving the knees were rendered in December 2007.  

In June 2009, the Veteran requested service connection for arthritis, initially claiming it as secondary to Agent Orange exposure in Vietnam.  

The Veteran was afforded a VA examination in June 2010.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner observed that the Veteran was seen in September 1965 with knee and ankle pain and swelling.  The examiner stated that she found no other indication of complaints or treatment.  She noted that the service separation examination reported no abnormalities.  The examiner observed that the Veteran was seen with complaints of bilateral knee pain in July 2009.  She stated that the Veteran indicated that he had had left knee pain for at least two years.  The examiner indicated that she could find very little in the file from the point of discharge to almost 2009.  The Veteran reported that he was treated in service and given rubbing alcohol.  Following examination, a diagnosis of bilateral knee degenerative joint disease was rendered.  

The examiner stated that the Veteran was not claiming service connection for arthritis of the knees as secondary to his diabetes.  The Veteran indicated that he knew that diabetes was not the cause of his arthritis.  The Veteran stated that he was claiming injury during service as the cause of his arthritis.  

The examiner opined that it was not likely that the Veteran's arthritis of the knees was secondary to his active duty.  She stated that she could only find one indication of any treatment for knee pain in the service treatment records and that the discharge physical was negative for any problems associated with the knees.  She further noted that she was unable to find any documentation of treatment or seeking treatment from the day of discharge until about 2009 for any complaints of knee pain.  

In his November 2010 notice of disagreement, the Veteran indicated that he was afraid of being recycled through the system if he complained about his knees.  He stated that he took aspirins and pain killers and kept going.  He reported that they told he to buck up or be recycled.  

In his February 2013 substantive appeal, the Veteran indicated that the medical records from basic training verified that his knees were damaged.  He stated that he did not continue going to sick call.  He indicated that the drill instructors told him that if he continued to go to sick call he could and would be recycled to another class.  The Veteran reported that he wrote home and asked his mother to get pain medication from the local doctor.  She had a prescription filled out and sent the medication to the Veteran.  He indicated that he took this and aspirin to get through basic training.  He noted that the drill instructors were not concerned about his health as they wanted to turn out soldiers prepared to go to South Vietnam.  He stated that there was not much documentation.  The Veteran indicated that he told the physician about his knee problem at discharge and was told that it would get better with time.  The Veteran reported that this did not happen.  He stated that he had had his left knee replaced in November 2012.  

At his Janaury 2014 videoconference hearing, the Veteran testified as to running across some poles in basic training and injuring both knees.  He reported receiving treatment and stated that he was told that if he went anymore for treatment he would be discharged with a less than honorable discharge.  The Veteran testified that he wrote to his mother and that she obtained a double prescription for pain medication and that he took these and aspirin and made it through basic training.  The Veteran indicated that he reported to sick call on several occasions after basic training.  He stated that he told the doctor at separation about his knees and was told that they would get better.  The Veteran testified that he had been having problems with his knees since service.  He stated that he initially went to VA about a month after he got out but did not go back after that.  He indicated that he had taken aspirin and pain killers like Naproxen since service.  The Veteran reported that he subsequently went to private doctors and they gave him pain pills.  He indicated that he started going back to the VA about 14 years ago.  He reported that he had received treatment for his knees since that time.  The Veteran indicated that he had his left knee replaced and that he had arthritis in his right knee.  

The Veteran's wife testified that she had known him since October 1969.  She indicated that the Veteran had complained about his knees ever since she had known him, dating back to 1969.  She stated that his knees became consistently worse over the years.  The Veteran testified that he had not injured his knees subsequent to service.  He reported seeing a private physician after service but stated that the physician was deceased.   

The Board finds that the Veteran currently has  diagnosed disabilities of left knee total knee replacement resulting from degenerative joint disease and right knee degenerative joint disease.  

Next, the Board finds that the weight of the medical and lay evidence is in equipoise that the Veteran injured his knees in service.  The evidence shows complaints of knee pain in service.  While the service treatment records show only one instance of treatment for knee pain, the Veteran has credibly testified that he experienced knee pain during service and received treatment on several occasions for knee pain.  

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of right knee problems since service separation.  The Veteran has reported and testified as to having had problems with his knees from the time of service.  In support of his claim, the Veteran's spouse testified that she had known him since 1969 and that he had had problems with both knees since that time, with continuing worsening over time.  The evidence of record is sufficient to show continuous left and right knee symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements and testimony regarding knee pain along with the statements from his spouse who has known him for many years, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of knee disabilities since service separation that were later diagnosed as degenerative joint disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

With regard to the VA examiner's June 2010 opinion that the Veteran's left and right knee arthritis were not due to service, the Board finds such opinion to be of limited probative value.  The examiner based part of her conclusion on the lack of findings of knee troubles in the years between separation and 2009.  The examiner did not address the Veteran's reports of continuity since service and did not have the benefit of the Veteran's spouse's testimony as to continuous knee problems since 1969.  As such, the Board finds the examiner's opinion to be of limited probative value. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his knees in service and has experienced "continuous" symptoms of  knee disorders, now diagnosed as degenerative joint disease resulting in a total left knee replacement and right knee degenerative joint disease, since service separation.  As such, the criteria for presumptive service connection for left and right knee disorders under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left total knee replacement, resulting from left knee degenerative joint disease, and right knee degenerative joint disease, is granted. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


